                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


DASHAUN JAMIL JACKSON BEY,

                 Petitioner,                                               Civ. No. 19-16374 (KM)

         V.
                                                                           MEMORANDUM OPINION
JUDGE WILLIAM A, DANIELS,

                 Respondent.


KEVIN MCNULTY, U.S.D.J.

         Petitioner, Dashaun Jamil Jackson Bey, is a state pretrial detainee presently housed at the

Union County Jail, in Elizabeth, New Jersey. He is proceeding pro se with this petition for writ

of habeas corpus under 28 U.S.C.       §   2241. (See Pet., DE I.) Under Rule 4 of the Rules Governing

§   2254 Cases (applied to this case under Rule I of the Rules Governing                §   2254 Cases), I now

undertake a preliminary’ screening of the Petition. See Rule 4. Rules Governing                  §   2254 Cases, 28

U.S.C.A. foil.   § 2254.
         The underlying circumstances are somewhat difticult to discern from Mr. Jackson Bey’s

Petition. He seems to argue that there was no probable cause for his arrest and that he has not

received due process in some state criminal proceedings. (See DE I at ECF p. 11.) He demands

“immediate release from custody    .   .       .   once situation as been fully addressed.” (Id.) He has

provided no details regarding the circumstances of his arrest or prosecution, nor has he asserted

any reason why his custody should be found unlawful or unconstitutional. (See Id.)

         Rule 2 of the Rules Governing              §   2254 Cases requires that a habeas petition “speci1’ all

the grounds for relief available to the petitioner” and “state the facts supporting each ground.”

Rule 2(c)(l)—(2). Rules Governing          §       2254 Cases. Mr. Jackson Bey’s petition does not meet these
requirements. It is diflicult to glean from his petition what he seeks to challenge, the grounds he

intends to raise, or the underlying factual circumstances.

        Furthermore, for state prisoners, federal habeas corpus is substantially a post-conviction

remedy. Afoore   i’.   DeVoting, 515 F.2d 437, 441—42 (3d Cir. 1975). Although district courts do

not lack “jurisdiction under 28 U.S.C.     § 224! to issue a writ of habeas corpus before a criminal
judgment is entered against an individual in state court,” see Moore, 515 F.2d at 441—42, “that

jurisdiction must be exercised sparingly in order to prevent in the ordinary circumstance ‘pre

trial habeas interference by federal courts in the normal functioning of state criminal processes.”

Duran   i   Thomas, 393 F. Appx 3,4 (3d Cir, 2010) (quoting Moore, 515 F.3d at 445—46). Thus,

the Third Circuit has held that jurisdiction without exhaustion of state court remedies should not

be exercised at the pretrial stage unless extraordinary circumstances are present. See Id. Where

no such extraordinary circumstances are present and where a petitioner seeks to litigate the

merits of a constitutional defense to a state criminal charge. the district court should exercise its

pretrial habeas jurisdiction only if petitioner makes a special showing of the need for such

adjudication and has exhausted state remedies. See Moore, 515 F.2d at 443; see also Sampson v

Ortiz, Civ. No. 17-1298 (RBK), 2017 WL 4697049, at *2 (D.N.J. Oct. 19, 2017); Caraballo v.

Grewal, Civ. A. No. 17-787 (SRC), 2017 WL 2989181, at *2 (D.N.J. July 12, 2017).

        This action appears to be an attempt by Mr. Jackson Bey to litigate constitutional

defenses to state criminal proceedings prematurely in this federal court. See Duran, 393 F. Appx

at 4; Moore, 515 F.2d at 445. Particularly, he seems to allege that his arrest was without probable

cause and that the state court has not given him due process. (DE I at ECF p. 11.) The proper

procedure, however, is for a petitioner to exhaust his constitutional claims and defenses before

all three levels of the New Jersey state courts. If he is unsuccessful (and a criminal judgment has




                                                    7
been entered against him). a petitioner can then present his constitutional claims in this Court in

a petition for writ of habeas corpus pursuant to 28 U.S.C.         §   2254. See Scheffler   i’.   Brothen, No.

13-993, 2013 WL 5287224, at *2 (D.N.J. Sept. 18, 2013) (noting that proper procedure when

pretrial detainee chaLlenged arrest in      §   2241 petition was to exhaust constitutional claims at all

levels of state courts and then file   §   2254 habeas petition). “Once [petitioner] has exhausted state

court remedies, the federal courts will, of course, be open to him, if need be, to entertain any

petition for habeas corpus relief which may be presented. These procedures amply serve to

protect [petitioner]s constitutional rights without pre-trial federal intervention in the orderly

functioning of state criminal processes.” Moore, 515 F.2d at 449.

        Mr. Jackson Bey has shown no exceptional circumstances that vouldjustif’ bringing his

claims in this Court before they have been addressed by the state courts. Indeed, I cannot discern

any arguments as to why this Court must address the matter or why he could not pursue relief

from the state courts. Instead, it appears that Mr. Jackson Bey is simply attempting to cut short

normal state processes by obtaining an order from this Court that would interfere with the

ordinary course of a criminal prosecution. Writs of habeas corpus are not intended to enable such

interference. See Moore, 512 F.2d at 443; see also Carstarphen             i’.   Camden Cty. Corr. Facility

Warden, No. 14-4596, 2014 WL 4723150, at *2 (D.N.J. Sept. 19, 2014) (finding allegedly

fraudulent indictment did not present extraordinary or exceptional circumstances warranting

habeas relief); Scheffler. 2013 WL 5287224 at *2 (dismissing habeas petition challenging arrest

warrant as it presented no extraordinary or exceptional circumstances). Consequently, Mr.

Jackson Bey’s claims seeking to challenge the state criminal proceedings against him are

dismissed without prejudice to rcfihing ifand when he has exhausted his remedies bejbre the

slate courts. See Moore, 512 F.2d at 443.




                                                         .5
        Under 28 U.S.C.   §   2253(c), a litigant may not appeal a final order in a habeas proceeding

unless the judge or a circuit justice issues a certificate of appealability (“COA”). That section

further directs courts to issue a COA “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C.   §   2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district courts resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further” Miller—El v Cockrell, 537 U.S. 322, 327 (2003).

        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoners underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Here, reasonable jurists would not find the Court’s ruling debatable. Accordingly, no certificate

of appealability shall issue.

        As Mr. Jackson Bey’s claims are not properly brought before this Court at this time, the

petition is dismissed without prejudice. An appropriate order follows.




                                                                         /1
DATED: September 27, 2019
                                                                  KEVIN MCNULTY
                                                                  United States District Judge




                                                      4
